Wylv, J.
This case is like those of O. J. Flagg, Arthur Robbins, and Morgan Morgans against the same defendant, the parish of St. Charles; and the motion to dismiss the appeal as well as the case on the merits, must be decided as they were decided.
A noticeable feature of this case is that many of the warrants sued on and which plaintiff claims as transferee, were drawn by parties no way connected with the police jury. The following is a sample, and there are several like it signed by th© same drawer:
“ Office Committing MagistRAte,
“Parish of St. Charles, October 1,1872.
“The Parish Treasurer will pay O. J. Flagg or order the sum of thirty-seven dollars and fifty cents for part of quarter salary, commencing July 1 and ending October I, 1872, as per resolution of the police jury. O. J. FLAGG,
“Ex officio Committing Magistrate.”
What office O. J. Flagg held that constituted him “ ex offieio committing magistrate,’’ and that entitled him to draw a salary from the *322parish, we are not informed by tbe record, and we are at a loss to imagine. If as district judge be discharged the duty of a committing magistrate, he was clearly entitled to no compensation from the parish, because the salary paid by the State is all that he can rightfully receive.
It is therefore ordered that the judgment appealed from be annulled, and that plaintiff’s demand be rejected with costs.
Rehearing refused.